1

2

3

4

5

6

7                                   UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9

10
     CINDY M. ALEJANDRE; and DAVID                          CASE NO.: 2:19-cv-00233-WBS-KJN
11
     GONZALEZ II as Co-Successors-in-Interest to
12   Decedent David Gonzalez III,                          ORDER
13
                                 Plaintiffs,
14
            vs.
15

16   COUNTY OF SAN JOAQUIN, a municipal
     corporation; and DOES 1-50, inclusive,
17
     individually and in their official capacity as
18   Sheriff’s Deputies for the San Joaquin County
     Sheriff’s Department,
19

20
                               Defendants.

21

22
          Pursuant to plaintiff’s request (Docket No. 23), IT IS HEREBY ORDERED that the Scheduling
23
     Conference in civil action number 2:19-cv-00233-WBS-KJN styled Cindy Alejandre v. County of
24
     San Joaquin, et al., is hereby continued from 1:30 p.m., Monday, September 30, 2019 to 1:30 p.m.,
25
     Monday, December 9, 2019. A joint status report shall be filed no later than November 25, 2019.
26

27   Dated: September 19, 2019
28




                                                      -1
